Citation Nr: 1517193	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  11-21 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease (DJD), i.e., arthritis of the right knee with laxity.

2.  Entitlement to an initial rating higher than 10 percent for limitation of flexion of the right knee.

3.  Entitlement to a higher initial rating for limitation of extension of the right knee, rated as 10-percent disabling prior to December 28, 2000, as 20-percent disabling from August 1, 2002 to September 14, 2011, as 30-percent disabling from September 14, 2011 to August 19, 2013, and as 10-percent disabling since.

4.  Entitlement to a total disability rating due to individual employability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from February 1956 to June 1959.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from April 2009 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In support of these claims, the Veteran testified at a videoconference hearing in March 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.

During the hearing, the Veteran raised additional claims of entitlement to service connection for disabilities of the hips, ankles, feet and an acquired psychiatric disability (depression, etc.) secondary to his service-connected right knee disability.  Although the Agency of Original Jurisdiction (AOJ), however, the RO has not had opportunity to consider these additional claims, so the Board does not have jurisdiction over them and, therefore, is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

As for the claims that are currently before the Board, they have been advanced on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

These claims require further development before being decided on appeal, however, so the Board is REMANDING them to the AOJ.


REMAND

During his recent March 2015 videoconference hearing before the Board, the Veteran testified about how his right knee disability continues to get worse, indeed, to the point that he is now contemplating having a total knee replacement.  He indicated that the records of his treatment at the Childerburg clinic are already on file, but it appears that VA treatment records also need to be obtained and considered.  As well, he needs to be provided a VA compensation examination reassessing the severity of his right knee disability since he testified during his hearing that, over the past few years, he has been experiencing worsening pain, greater limitation of motion, and instability.  He spoke of how he has "bone on bone" and is consequently limited both occupationally and socially, particularly insofar as not being able to do any prolonged physical activity of any sort (e.g., standing, walking, etc.).  VA has not examined him since August 2013, so for nearly 2 years, and the record contains lay and private medical evidence suggesting an increase in the severity of his right knee disability.  He thus is entitled to this reexamination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Also during his hearing, the Veteran testified that he had "retired early" because of his right knee disability.  He explained that he had worked as a machinist until 1998, when the company went out of business, but that even in the years since he had been unable to work as a truck driver, either, because his right knee disability did not allow him to do the type of physical maneuvering that was required (e.g., work a clutch, etc.).  He therefore has raised a derivative claim of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  This TDIU claim is part and parcel of his claim for a higher (i.e., increased) rating for his right knee disability, not instead a separate and distinct claim.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011) (determining the Board had failed to apply 38 C.F.R § 3.156(b) when it had treated the Veteran's request for a TDIU as different from his claim for a higher initial rating for his posttraumatic stress disorder (PTSD)). While the claim for TDIU is part of the increased rating claims currently on appeal, the AOJ has not explicitly adjudicated the TDIU claim.  Entitlement to a TDIU is raised when a Veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased-rating claim only when the Roberson requirements are met).  But there must be cogent evidence of unemployability in the record.  See Rice, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the RO should adjudicate this issue of derivative entitlement to a TDIU in the first instance to avoid prejudicing the Veteran.  See,e.g., Bernard v. Brown, Vet. App. 384, 394 (1993) (if the Board intends to address an issue that has not been addressed by the RO as the AOJ, the Board must consider whether the Veteran resultantly will be prejudiced). 

On remand, the AOJ should send the Veteran a letter that complies with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014), regarding his derivative claim of entitlement to a TDIU.  And after giving him opportunity to supplement the record with supporting evidence, this claim should then be adjudicated.

Accordingly, these claims are REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran appropriate notice regarding his derivative claim of entitlement to a TDIU.  Also request that he complete and submit a TDIU application (VA Form 21-8940).

2.  Obtain a complete copy of the Veteran's VA treatment records for the period beginning June 2013.  All records received pursuant to this request must be associated with the virtual claims file.

3.  Schedule the Veteran for a VA examination to reassess the severity of his service-connected right knee disability - including the extent it causes functional impairment to, in turn, assist the Board in also determining its effect on his employability.  The claims file must be made available to and reviewed by the examiner for the pertinent history.

All indicated tests and studies should be performed, including range of motion measured in degrees for both right knee flexion and extension.  The examiner must also report the range of motion of the service-connected right knee disability following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, premature or excess fatigability, and incoordination, including during prolonged, repetitive use of the knee or when the Veteran's pain and other symptoms are most problematic (i.e., during "flare-ups").

The examiner must also determine the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the right knee and whether the knee locks, and if so, the frequency of the locking.  The examiner should as well determine whether the right knee is ankylosed, and whether there is dislocation of the semilunar cartilage, and/or episodes of effusion. 

As concerning the derivative TDIU claim, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2014), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2014)."  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

A complete rationale must be provided for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be provided without resorting to mere speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit a more definitive response. 

4.  Then readjudicate the claims for higher ratings for the right knee disability in light of this and all other additional evidence.  Also adjudicate the derivative claim of entitlement to a TDIU.  If the Veteran does not meet the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a), determine whether the case should be referred to the Director of the VA Compensation and Pension (C&P) Service for special extra-schedular consideration under 38 C.F.R. § 4.16(b).  For any claim that continues to be denied, or is not granted to the Veteran's satisfaction, send him a Supplemental Statement of the Case (SSOC) (including concerning the issue of his derivative entitlement to a TDIU if not granted), and give him opportunity to respond to it before returning the file to the Board for further appellate consideration of all remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

